                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                          January 31, 2020
                                                                         David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 IN RE:                         §   CIVIL ACTION NO.
                                §   4:19-cv-03069
 CLEVELAND                      §
 IMAGING and                    §
 SURGICAL HOSPITAL              §
 LLC,                           §
           Debtor,              §
                                §
                                §
        vs.                     §   JUDGE CHARLES ESKRIDGE
                                §
                                §
 CAMIL KREIT et al,             §
           Appellants.          §

  OPINION AND ORDER DENYING MOTIONS TO DISMISS

    Before the Court is a motion by Appellee Christopher Quinn
to dismiss the appeal. Dkt 9. Also before the Court is a
supplemental motion by Quinn to dismiss the appeal. Dkt 17.
Upon consideration the Court denies the motions.
          1. Background
    This action follows from a bankruptcy currently pending in
the United States Bankruptcy Court for the Southern District of
Texas, Houston Division. In re: Cleveland Imaging and Surgical
Hospital LLC, Bankruptcy Case No 14-34974.
    In that action, the bankruptcy court entered an order
imposing monetary sanctions against Appellants Camil Kreit,
Samil Kreit, Fadi Ghanem, and Troy Wilson. Dkt 17-1. On
August 14, 2019 Appellants filed a notice of appeal regarding that
order. Dkt 1.
    On October 28th, Appellants moved for an extension of the
deadline to file their original brief. Dkt 6. The Court granted this
extension and ordered Appellants to file their original brief by
November 11th. Dkt 8.
    On November 12th, Appellant Wilson filed the original brief
on behalf of himself, Camil Kreit, and Samir Kreit. Dkt 10.
Quinn filed a motion to dismiss the appeal that same day and
asserted that Appellants failed to file their original brief by the
required deadline. Dkt 9.
    On December 27th, Quinn filed a supplemental motion to
dismiss on assertion that Appellants’ notice of appeal was
untimely. Dkt 17.
    On January 8, 2020 the Court held a status conference and
heard argument on both motions to dismiss. The Court ordered
Appellants to file a response to the supplemental motion to
dismiss by January 17th. Appellants filed their response as
directed. Dkt 25.
         2. Analysis
     As to the timing of the original brief. Federal Rule of Bankruptcy
Procedure 8018(a)(4) provides: “If an appellant fails to file a brief
on time or within an extended time authorized by the district
court . . . an appellee may move to dismiss the appeal.” FRBP
8018(a)(4). Quinn asserts that Appellants failed to timely file their
original brief pursuant to this rule.
    Bankruptcy appeals are frequently dismissed for failure to
comply with the duty of diligent prosecution. Matter of Braniff
Airways Inc, 774 F2d 1303, 1305 (5th Cir 1985); see also In re Jolly
Properties Inc, 2009 WL 2940082, at *1 (SD Tex). But the decision
to dismiss on this basis is left to the court’s discretion. Matter of
Braniff Airways Inc, 774 F2d at 1305.
     The Court’s order required Appellants to file their original
brief by November 11, 2019. Dkt 8. This day fell on Veteran’s
Day, a federal holiday. Appellants filed their original brief the
next day following this holiday.
    The Court does not find from this a lack of “diligent
prosecution” and accepts the original brief as timely filed.




                                  2
     As to the timing of the notice of appeal. Federal Rule of Bankruptcy
Procedure 8002(a)(1) requires that “a notice of appeal must be
filed with the bankruptcy clerk within 14 days after entry of the
judgment, order or decree being appealed.” (Emphasis added).
This is a jurisdictional requirement: “[T]he failure to file a timely
notice of appeal in the district court leaves the district court . . .
without jurisdiction to hear the appeal.” In re Berman-Smith, 737
F3d 997, 1003 (5th Cir 2013).
    The parties dispute the date of “entry of” the bankruptcy
court’s sanctions order. On the order itself, Quinn points to the
Case Management and Electronic Case Filing (CM/ECF) stamp
that states: “Filed in TXSB on 07/30/19.” Appellants point to
the seal affixed atop the first page that states: “ENTERED
08/01/2019.” See Dkt 17-1.
     Why does this matter? Quinn asserts that Appellants failed
to timely file their notice of appeal. If the entry date was July 30th,
then the notice of appeal on August 14th was untimely, and this
Court would have no choice but to dismiss the appeal for lack of
subject matter jurisdiction. In re Berman-Smith, 737 F3d at 1003.
But if the entry date was August 1st, then the notice was timely,
and this Court has jurisdiction.
    “Entry” is defined under Rule 8002(a) as that date “when it
is entered in the docket under Rule 5003(a).” FRBP
8002(a)(5)(A)(i). Rule 5003(a) in turn provides that “entry of a
judgment or order in a docket shall show the date the entry is
made.” FRBP 5003(a).
    As Appellants note, the sanctions order bears a seal stating
that it was “entered” on August 1st. Dkt 17-1 at 1. The Court
additionally notes that the bankruptcy court’s CM/ECF docket
report states: “Signed on 7/30/2019. (rsal) (Entered:
08/01/2019).” Dkt 17-3 at 4. The Court finds usage of the word
“entered” in both places to have dispositive meaning in accord
with the definition of “entry” under Rule 8002(a).
    To the extent Quinn points to the CM/ECF stamp at the
top of the order that bears a date of July 30th, this corresponds
only to the date that the order was signed and filed, not entered.




                                   3
    The Court finds Appellants’ notice of appeal on August 14th
to be timely.
        3. Conclusion
    The Court DENIES the motions to dismiss the appeal.
    SO ORDERED.
    Signed on January 31, 2020, at Houston, Texas.


                           Hon. Charles Eskridge
                           United States District Judge




                              4
